DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 
Response to Amendment
The Amendment filed on 7/26/2022 has been entered.  Claims 4, 11, 14, 16, and 19-20 have been cancelled.  Therefore, claims 1-3, 5-10, 12-13, 15, and 17-18 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY DEVICE COMPRISING A SINGLE-LAYER POLYMER SUBSTRATE HAVING A PLURALITY OF PROTRUSION ELEMENTS DISPOSED UNDER A TOP SURFACE OF THE SINGLE-LAYER POLYMER SUBSTRATE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-3, 5-10, 12-13, 15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display device of claim 1, in particular, a first polymer substrate, wherein the first polymer substrate comprises a plurality of protrusion elements and a single-layer polymer substrate; a neutral plane located between the liquid crystal layer and the first polymer substrate or located in the first polymer substrate, wherein a stress on the display device located on the neutral plane is equal to 0 when the display device is bent; wherein the plurality of protrusion elements are disposed under a top surface of the single-layer polymer substrate facing the liquid crystal layer, the first polymer substrate has a first thickness, the second polymer substrate has a second thickness, and the first thickness is greater than the second thickness, and wherein the first thickness and the second thickness conform to a formula: 0<(x1-x2)/x1≤0.9, where x1 is the first thickness, and x2 is the second thickness.  The closest prior art of Sano et al. (U.S. 2017/0257939) discloses a display device (DSP, Fig. 2), comprising: a first polymer substrate (SUB1 comprising 10, Fig. 2); 	a second polymer substrate (SUB2 comprising 30, Fig. 2) disposed opposite to the first polymer substrate (SUB1 comprising 10, Fig. 2); and a liquid crystal layer (liquid crystal layer of PNL, Fig. 2) disposed between the first polymer substrate (SUB1 comprising 10, Fig. 2) and the second polymer substrate (SUB2 comprising 30, Fig. 2); wherein the first polymer substrate (SUB1 comprising 10, Fig. 2) has a first thickness (such as thickness of 10, Fig. 2), the second polymer substrate (SUB2 comprising 30, Fig. 2) has a second thickness (such as thickness of 30, Fig. 2), and the first thickness (such as thickness of 10, Fig. 2) is greater than the second thickness (such as thickness of 30, Fig. 2).  The prior art of Kim (U.S. 2017/0309843) discloses a display device (100, Fig. 5) comprising a neutral plane (NP, Fig. 5) that can be positioned in different layers in the display device (100, Fig. 5), wherein a stress on the display device located on the neutral plane is equal to 0 when the display device is bent (page 4, para [0086]) in order to provide a neutral plane in the display device that has a 0 net stress when the display device is bent.  However, Sano and Kim, whether singly or in combination, fail to disclose all the combination of features including “wherein the first polymer substrate comprises a plurality of protrusion elements and a single-layer polymer substrate…the plurality of protrusion elements are disposed under a top surface of the single-layer polymer substrate facing the liquid crystal layer, the first polymer substrate has a first thickness, the second polymer substrate has a second thickness, and the first thickness is greater than the second thickness, and wherein the first thickness and the second thickness conform to a formula: 0<(x1-x2)/x1≤0.9, where x1 is the first thickness, and x2 is the second thickness” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display device of Sano and Kim, whether singly or in combination, to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-3, 5-10, and 12.
The prior art does not disclose the display device of claim 13, in particular, a bendable display device, comprising: a component substrate comprising a polymer substrate and a component layer, wherein the component layer is disposed on the polymer substrate, and the component layer comprises a black matrix and a color filter layer; and a neutral plane located adjacent to the component substrate or located in the component substrate, wherein a stress on the bendable display device located on the neutral plane is equal to 0 when the bendable display device is bent; another component substrate disposed opposite to the component substrate, wherein the another component substrate comprises another polymer substrate and a plurality of thin-film transistors, and the plurality of thin-film transistors are disposed on the another polymer substrate; and a liquid crystal layer disposed between the component substrates, wherein the another polymer substrate has a first thickness, the polymer substrate has a second thickness, the second thickness is greater than the first thickness, the polymer substrate comprises a plurality of protrusion elements, and the plurality of protrusion elements are disposed on a surface of the polymer substrate, and wherein the polymer substrate further comprises a plurality of protrusion portions respectively corresponding to one of the plurality of protrusion elements, and the plurality of protrusion portions protrude from a bottom surface of the polymer substrate.  The closest prior art of Sano et al. (U.S. 2017/0257939) discloses a bendable display device (DSP, Fig. 2), comprising: a component substrate (SUB2, Fig. 2) comprising a polymer substrate (30, Fig. 2) and a component layer (220, Fig. 2), wherein the component layer (220, Fig. 2) is disposed on the polymer substrate (30, Fig. 2), wherein the component layer (220, Fig. 2) comprises a color filter layer (CF, Fig. 2; page 3, para [0047]), and the display device (DSP, Fig. 2) further comprises: another component substrate (SUB1, Fig. 2) disposed opposite to the component substrate (SUB2, Fig. 2), the another component substrate (SUB1, Fig. 2) comprising another polymer substrate (10, Fig. 2) and a plurality of thin-film transistors (SW, Fig. 2), and the plurality of thin-film transistors (SW, Fig. 2) being disposed on the another polymer substrate (10, Fig. 2); and wherein the another polymer substrate (10, Fig. 2) has a first thickness (such as thickness W2 of 10, Fig. 3), the polymer substrate (30, Fig. 3) has a second thickness (such as thickness of 30, Fig. 3), and the second thickness (such as thickness 30, Fig. 3) is greater than the first thickness (such as thickness of W2 of 10, Fig. 3).  The prior art of Kim (U.S. 2017/0309843) discloses a display device (100, Fig. 5) comprising a neutral plane (NP, Fig. 5) that can be positioned in different layers in the display device (100, Fig. 5), wherein a stress on the display device located on the neutral plane is equal to 0 when the display device is bent (page 4, para [0086]) in order to provide a neutral plane in the display device that has a 0 net stress when the display device is bent.  However, Sano and Kim, whether singly or in combination, fail to disclose all the combination of features including “the polymer substrate comprises a plurality of protrusion elements, and the plurality of protrusion elements are disposed on a surface of the polymer substrate, and wherein the polymer substrate further comprises a plurality of protrusion portions respectively corresponding to one of the plurality of protrusion elements, and the plurality of protrusion portions protrude from a bottom surface of the polymer substrate” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display device of Sano and Kim, whether singly or in combination, to have all the combination of features as recited in the claim.  Therefore, claim 13 is allowed, as are its dependent claims 15 and 17-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871